Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
In order to obviate objectionable matters in the specification, the following amendments have been made thereto:
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. However, no such descriptions have been provided in the specification.
Accordingly, the following descriptions of the reproductions:
-- 1.1 is a front and left side perspective view of a motorcycle embodying my new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof;
1.7 is a rear and right side perspective view thereof;
1.8 is a front and right side perspective view thereof; and
1.9 is a rear and left side perspective view thereof. --

To feature statement in the specification indicates that scope of protection sought is not limited to a specific color or combination of colors. Such a statement is not permitted. The claim may only correspond to what has been disclosed and no actual color scheme is shown to be part of that disclosure. Therefore, the use of color or any combination of colors cannot be stated as part of the level of scope of the claim. Furthermore, matters that relate to the degree of protection, are not matters for which is determined in examination. Examination determines the whether the scope of clear and not to the degree of protection afforded by the claim. If there are specific colors of schemes of color for which applicant regards as their invention, those colors and combination of colors must be explicitly disclosed. Not disclosing these colors and expressing that there is no limitation in colors would result in an indefinite circumstance.
For these reasons, the statement in the specification that reads:
[The scope of protection of the design it is not limited to a specific colour or combination of colours.]
has been CANCELED.
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914